                   So Ordered.

Dated: September 24th, 2019
      1

      2

      3

      4

      5

      6

      7

      8

      9

     10                             UNITED STATES BANKRUPTCY COURT

     11                   IN AND FOR THE EASTERN DISTRICT OF WASHINGTON

     12
          In re:                                                No.: 18-02232-FPC11
     13
          KATHLEEN JOLLEY FOX,                                  Chapter 11
     14
                          Debtor.                                      FINDINGS OF FACT
     15

     16
                   THIS MATTER coming before the Court for hearing on September 24, 2019 upon
     17
          the issues raised by Debtor’s request for confirmation of Debtor’s Plan of Reorganization
     18
          filed herein on December 10, 2018 [ECF 67], as modified pursuant to the First Amendment
     19
          to Plan of Reorganization filed herein on July 16, 2019 [ECF 107] (collectively the "Plan"),
     20
          and based upon the evidence produced, the Court now makes the following:
     21

     22                                       FINDINGS OF FACT

     23            1.     The Debtor’s Plan was submitted to Creditors and other parties in interest;

     24            2.     The Plan has been accepted in writing by the creditors and equity security
     25
          holders whose acceptance is required by law;
          Findings of Fact-1                                       SOUTHWELL & O'ROURKE, P.S.
                                                                      A PROFESSIONAL SERVICE CORPORATION
                                                                           ATTORNEYS AT LAW
                                                                       SUITE 960, PAULSEN CENTER
                                                                      WEST 421 RIVERSIDE AVENUE
                                                                      SPOKANE, WASHINGTON 99201
                                                                        TELEPHONE (509) 624-0159



          18-02232-FPC11         Doc 138    Filed 09/25/19    Entered 09/25/19 08:26:14                    Pg 1 of 3
             3.      The provisions of Chapter 11 of the United States Code have been complied
 1

 2
     with and the Plan has been proposed in good faith and not by any means forbidden by

 3   law;

 4           4.      (a) Each holder of a claim or interest has accepted the Plan or will receive or
 5   retain under the Plan property of a value, as of the effective date of the Plan, that is not
 6
     less than the amount that such holder would receive or retain if the Debtor was liquidated
 7
     under Chapter 7 of the Code on such date, or (b) the Plan does not discriminate unfairly,
 8
     and is fair and equitable with respect to each class of claims or interests that is impaired
 9
     under, and has not accepted the Plan;
10

11
             5.      All payments made or promised by the Debtor or by a person issuing

12   securities or acquiring property under the Plan or by any other person for services or for

13   costs and expenses in, or in connection with, the Plan and incident to the case, have been

14   fully disclosed to the Court and are reasonable and are hereby approved, or, if to be fixed
15
     after confirmation of the Plan, will be subject to approval of the Court;
16
             6.      Confirmation of the Plan is not likely to be followed by the liquidation, or the
17
     need for further financial reorganization of the Debtor, or (b) if the Plan is a plan of
18
     liquidation, the Plan sets a time period in which liquidation will be accomplished, and
19

20
     provides for the eventuality that the liquidation is not accomplished in that time period;

21           7.      Pursuant to the Plan, the following acts or events constitute substantial

22   consummation of the Plan: sixty (60) days following Confirmation, provided that Debtor

23   has paid all installments provided by this Plan to be paid within that time;
24

25

     Findings of Fact-2                                        SOUTHWELL & O'ROURKE, P.S.
                                                                   A PROFESSIONAL SERVICE CORPORATION
                                                                        ATTORNEYS AT LAW
                                                                    SUITE 960, PAULSEN CENTER
                                                                   WEST 421 RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     TELEPHONE (509) 624-0159



     18-02232-FPC11         Doc 138     Filed 09/25/19    Entered 09/25/19 08:26:14                     Pg 2 of 3
             8.      Creditors were given Notice of Confirmation and no objections thereto were
 1

 2
     made or have otherwise been withdrawn; and

 3           9.      It is proper that the Plan be confirmed, subject to the following modifications:

 4                a. Notwithstanding any provision in the Plan to the contrary, should Debtor’s
 5                   Home (Art. I, def. #15) not be sold by private sale within eighteen (18)
 6
                     months of the Effective Date (the “Private Sale Period), it shall be sold by
 7
                     public auction, subject to the terms of the Plan; provided, however, that the
 8
                     Debtor, After Notice and Hearing, may request the Court for an extension of
 9
                     the Private Sale Period if the Debtor is likely to sell Debtor’s Home in a
10

11
                     reasonable period of time thereafter; and

12                b. Notwithstanding any provision in the Plan to the contrary, the Allowed

13                   Claims of Class 1 professional members (administrative claimants) shall be

14                   allowed and paid interest on their Claims at the federal judgment rate,
15
                     pursuant to 28 U.S.C. §1961(a), in effect at the time of Confirmation from the
16
                     Effective Date.
17
                                          ///END OF ORDER///
18

19   PRESENTED BY:
20
     SOUTHWELL & O'ROURKE, P.S.
21

22   BY: /s/ Kevin O’Rourke
        KEVIN O'ROURKE, WSBA #28912
23      Attorneys for Debtor
24

25

     Findings of Fact-3                                          SOUTHWELL & O'ROURKE, P.S.
                                                                    A PROFESSIONAL SERVICE CORPORATION
                                                                        ATTORNEYS AT LAW
                                                                    SUITE 960, PAULSEN CENTER
                                                                   WEST 421 RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     TELEPHONE (509) 624-0159



     18-02232-FPC11         Doc 138     Filed 09/25/19    Entered 09/25/19 08:26:14                      Pg 3 of 3
